                                   DOCUMENT 166
                                                                     ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 1 of 43 8/6/2019
                                                                 PageID9:05
                                                                          #: AM
                                                                             32
                                                                        02-CV-2018-902497.00
                                                                        CIRCUIT COURT OF
                                                                    MOBILE COUNTY, ALABAMA
                                                                    JOJO SCHWARZAUER, CLERK
      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
BAYSIDE PROPERTY                       )
CONSULTANTS, LLC, and                  )
STEVE MEARS,                           )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )     Case No. CV-2018-902497
                                       )
CITY OF MOBILE, et al.,                )
                                       )
      Defendants.                      )

             MOTION FOR JOINDER OF NECESSARY PARTY

      Plaintiffs show to the Court that the U. S. Department of Housing and Urban

Development (HUD) is subject to the jurisdiction of this court and a necessary party

to this action if complete relief is to be accorded between those already parties, as

appears more fully from the affidavit attached hereto.

      WHEREFORE, Plaintiffs move the court pursuant to Rule 19 of the Alabama

Rules of Civil Procedure for an order directing that HUD be joined in this action as

a party defendant. See attached Affidavit in support of said Motion.

                                       Respectfully submitted by,

                                       /s/ Bert P. Noojin
                                       Bert P. Noojin (NOO004)
                                       Attorney for Plaintiffs
OF COUNSEL:
NOOJIN & NOOJIN, P.C.
Post Office Box 130
Fairhope, AL 36533
251-928-1066
                                       DOCUMENT 166
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 2 of 43      PageID #: 33
Plaintiffs Motion to Add Party
Case No. CV-2018-902497
Page 2 of 2

clerk@noojinlaw.com

                                 CERTIFICATE OF SERVICE

     I hereby certify that on this 6th day of August 2019, a copy of the foregoing
was served on all counsel of record by the electronic notification given at the
moment of filing by alafile.com.

                                          Bert P. Noojin
                                          Bert P. Noojin
                                 DOCUMENT 167
                                                               ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 3 of 43 8/6/2019
                                                                 PageID9:05
                                                                          #: AM
                                                                             34
                                                                 02-CV-2018-902497.00
                                                                 CIRCUIT COURT OF
                                                             MOBILE COUNTY, ALABAMA
                                                             JOJO SCHWARZAUER, CLERK
                                DOCUMENT 167
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 4 of 43   PageID #: 35
                                DOCUMENT 167
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 5 of 43   PageID #: 36
                                DOCUMENT 167
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 6 of 43   PageID #: 37
                                     DOCUMENT 169
                                                                       ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 7 of 43 8/6/2019
                                                                 PageID9:08
                                                                          #: AM
                                                                             38
                                                                         02-CV-2018-902497.00
                                                                         CIRCUIT COURT OF
                                                                     MOBILE COUNTY, ALABAMA
                                                                     JOJO SCHWARZAUER, CLERK
      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
BAYSIDE PROPERTY                        )
CONSULTANTS, LLC, and                   )
STEVE MEARS,                            )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )      Case No. CV-2018-902497
                                        )
CITY OF MOBILE, et al.,                 )
                                        )
      Defendants.                       )

              PLAINTIFFS’ SECOND AMENDED COMPLAINT

      The plaintiffs file this Second Amended Complaint and respectfully avers as

follows:

                    Summary of Second Amended Complaint
      Plaintiffs file this Second Amended Complaint to add the U. S. Department

of Housing and Urban Development (HUD) as a party needed for a just

adjudication of this case per Rule 19 of the Alabama Rules of Civil Procedure.

HUD has an interest in the subject property via a land use restriction prohibiting

any change to the property without HUD’s written approval.

      Plaintiffs are also adding a new cause of action for declaratory relief against

HUD asking the Court to find that the conveyance from Toulminville Partners,

LLC to Bayside Property Consultants, LLC (“Bayside”) was ineffective to transfer

title to Bayside because a purported transfer of title in violation of a valid restraint

on alienation is null and void. In the alternative, Bayside and Mears ask the court
                                      DOCUMENT 169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 8 of 43           PageID #: 39
Plaintiffs Second Amended Complaint
Case No. CV-2018-902497
Page 2 of 5

to find that the restriction is unenforceable because the property is no longer

suitable for Section 8 purposes and continued enforcement of the restriction would

impose an undue hardship and would be inequitable in light of the development of

the surrounding property and the demolition of the previous Section 8 housing.

                              Second Amended Complaint
       1.      Plaintiffs incorporate herein by reference each and every allegation

contained in the Complaint, the First Amended Complaint and the Corrected First

Amended Complaint as if those allegations were re-alleged verbatim herein.

       2.      At all times herein mentioned the land which is the subject matter of

this case was subject to land use restrictions which read as follows:

            During the term of this Agreement, any conveyance of the
            project must have the prior written approval of HUD. HUD’s
            approval of conveyance and/or the proposed purchaser’s
            management of the property will be based on information
            provided in written statements of how the purchaser, or any
            subsequent purchaser, in consideration of any and all existing use
            restrictions, will: (a) implement sound financial and physical
            management program (sic); (b) respond to the needs of the
            tenants and work cooperatively with resident organizations; (c)
            provide adequate organizational staff and resources to manage
            the project.
            (Exhibit A, Deed from Thomas M. Galloway, Jr. as Foreclosure
            Commissioner to Center Ridge Partners, LLC, recorded in the
            Probate Records of Mobile County at Book 5594, page 1731, 20
            pages).
                                      DOCUMENT 169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 9 of 43          PageID #: 40
Plaintiffs Second Amended Complaint
Case No. CV-2018-902497
Page 3 of 5

       3.     HUD allowed the property to be sold from Rehabbers Financial, Inc.,

d/b/a Aztec Financial, Inc. to Dixie Partners, LLC on December 27, 2006. This

conveyance did not have the prior written approval of HUD.

       4.     While the property was in the name of Dixie Partners the 83 Units of

Section 8 housing on the property were demolished without the consent of HUD.

Dixie Partners began doing business as Toulminville Partners, LLC. It applied for

a resubdivision of the property into 30 single-family residences. The Mobile

Planning Commission allowed this resubdivision. Plaintiffs allege on information

and belief neither the demolition of the housing units nor the resubdivision was

done with the approval of HUD.

                                 Fifth Cause of Action
                           (Declaratory Relief Against HUD)

       5.     This action is brought pursuant to Code of Alabama, 1975, §§ 6-6-220

to 6-6-232, and Rule 57 of the Alabama Rules of Civil Procedure.

       6.     The defendant is the U.S. Department of Housing and Urban

Development (HUD).

       7.     A justiciable controversy exists between Bayside and HUD as to the

parties’ rights, duties, and liabilities by virtue of a land use restriction imposed by

HUD on real estate purchased by Bayside.
                                       DOCUMENT 169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 10 of 43             PageID #: 41
 Plaintiffs Second Amended Complaint
 Case No. CV-2018-902497
 Page 4 of 5

        8.     Bayside asserts either the land use restriction is null and void, or the

 land use restriction is a valid restraint on alienation that makes a transfer in

 violation of the restriction null and void.

        9.     In the alternative, Bayside avers the Court should declare the

 restriction to be unenforceable because the property is no longer suitable for

 Section 8 purposes and continued enforcement of the restriction would impose an

 undue hardship and would be inequitable in light of the development of the

 surrounding property and the demolition of the previous Section 8 housing.

        10.    On information and belief, HUD avers the restriction is enforceable

 and it does not void the deed by which Bayside took title to the subject property.

        WHEREFORE, Plaintiffs pray the Court will take jurisdiction of this cause,

 and upon a final hearing declare: (a) the rights, duties, and liabilities of the parties;

 and (b) enter such orders, judgments and decrees as may be necessary and proper

 to give effect to the rights, duties and liabilities of the parties as determined and

 declared by the court.

                                          Respectfully submitted by,

                                          /s/ Bert P. Noojin
                                          Bert P. Noojin (NOO004)
                                          Attorney for Plaintiffs
 OF COUNSEL:
 NOOJIN & NOOJIN, P.C.
 Post Office Box 130
                                       DOCUMENT 169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 11 of 43       PageID #: 42
 Plaintiffs Second Amended Complaint
 Case No. CV-2018-902497
 Page 5 of 5

 Fairhope, AL 36533
 251-928-1066
 clerk@noojinlaw.com

                                               /s/ Marion E. Wynne
                                               Marion E. Wynne (WYN006)
                                               Co-counsel for Plaintiffs
 OF COUNCIL:
 WILKINS, BANKESTER, BILES & WYNNE, P.A.
 P. O. Box 1367
 Fairhope, AL 36533
 Telephone: (251) 928-1915
 twynne@wbbwlaw.com

                              CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of August 2019, a copy of the foregoing
 was served on all counsel of record by the electronic notification given at the
 moment of filing by alafile.com.

                                               Bert P. Noojin
                                               Bert P. Noojin
                                                DOCUMENT 175
                                                                                             ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 12 of 43 8/8/2019
                                                                    PageID    #: AM
                                                                           11:09 43
                                                                                              02-CV-2018-902497.00
                                                                                              CIRCUIT COURT OF
                                                                                          MOBILE COUNTY, ALABAMA
                                                                                          JOJO SCHWARZAUER, CLERK
                 IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

     BAYSIDE PROPERTY                                    *
     CONSULTANTS, LLC, STEVE
     MEARS,                                              *

          Plaintiffs,                                    *

     V.                                                  *

     CITY OF MOBILE, MOBILE CITY                         *            CASE NO.: 2018-902497
     PLANNING COMMISSION,
     MOBILE CITY COUNCIL,                                *
     TOULMINVILLE, LLC, et al.,                          *         ORAL ARGUMENT SET ON
          Defendants.                                                  AUGUST 9, 2019
                                                         *


     RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR JOINDER OF
      NECESSARY PARTY AND MOTION TO DISMISS PLAINTIFFS’ SECOND
                         AMENDED COMPLAINT

            COME NOW Defendants, Toulminville, LLC, Philip Burton and J. Roe Burton

 (collectively “Defendants”), and file this Response in Opposition to Plaintiffs’ Motion for

 Joinder of Necessary Party (Doc. 166) and Motion to Dismiss Plaintiffs’ Second Amended

 Complaint (Doc. 169) for failure to state a claim upon which relief may be granted, as

 follows:1

            1.     Plaintiffs’ Complaint (filed on September 27, 2018) asserts various causes of

 action against these Defendants (and others) arising out of Plaintiff, Bayside Property

 Consultants, LLC’s purchase of real property from Defendant, Toulminville, LLC on or

 about September 13, 2007 (“the property”). (Complaint ¶ 23).


 1
  Defendants also adopt and incorporate by reference all legal arguments set forth in Defendants’ Motion to Dismiss
 Plaintiffs’ Complaint (Doc. 53), Defendants’ Reply in Support of Motion to Dismiss (Doc. 116), and Defendants’
 Motion to Dismiss First Amended Complaint (Doc. 129).

 {B3229952}                                              1
                                        DOCUMENT 175
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 13 of 43                PageID #: 44



         2.    On December 19, 2018, Defendants filed a Motion to Dismiss Plaintiffs’

 Complaint pursuant to Ala. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief

 can be granted. (Doc. 53).

         3.    Thereafter, on April 1, 2019, Plaintiffs filed a Response in Opposition to

 Defendants’ Motion to Dismiss (Doc. 105), and the Court heard oral arguments on these

 Motions on March 22, 2019.

         4.    On April 23, 2019, the Court entered an Order granting Defendants’ Motion

 to Dismiss (Doc. 137), and Plaintiffs filed a Motion to Amend, Alter or Vacate pursuant to

 Rule 59(e) of the Alabama Rules of Civil Procedure on May 23, 2019. (Doc. 140).

         5.    Defendants filed a Response in Opposition to Plaintiffs’ Rule 59(e) Motion

 on May 29, 2019. (Doc. 144). Plaintiffs’ Motion to Amend, Alter or Vacate is set for

 hearing on August 9, 2019. (Doc. 159).

         6.    Three days before the hearing on their Motion to Amend, Alter or Vacate the

 Court’s April 23, 2019 Order, Plaintiffs’ now seek leave from the Court to add the U.S.

 Department of Housing and Urban Development (“HUD”) as a party and to amend the

 Complaint accordingly. (Docs. 166, 169).

         7.    Plaintiffs’ Motion for Leave to add HUD as a party should be denied for

 several reasons. First, Alabama Rule of Civil Procedure 78 provides, in part:

               Unless the court orders otherwise, an order granting a motion
               to dismiss shall be deemed to permit an automatic right of
               amendment of the pleading to which the motion is directed
               within ten (10) days from service of the order.




 {B3229952}                                   2
                                        DOCUMENT 175
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 14 of 43                 PageID #: 45



 Ala. R. Civ. P. 78. (emphasis added). Plaintiffs’ Motion for Joinder of Necessary Party

 (and corresponding Second Amended Complaint) were not filed until August 6, 2019 --

 more than three (3) months after entry of the Court’s Order dismissing this action. Thus,

 any amendment to the Complaint is barred pursuant to Ala. R. Civ. P. 78.

         8.    Furthermore, the additional claims Plaintiff seeks to add are also barred by

 the applicable statutes of limitation. This Court entered an Order on April 23, 2019

 dismissing all claims against all defendants pursuant to the applicable statutes of

 limitations. That ruling on the same issues, claims and occurrences is the law of the case

 and should certainly govern and result in a consistent ruling on Plaintiffs’ Motion for

 Joinder of HUD as a defendant (and Plaintiffs’ corresponding Second Amended

 Complaint). See, Belcher v. Queen, 39 So. 3d 1023, 1038 (Ala. 2009) (“The law-of-the-

 case doctrine provides that when a court decides upon a rule of law, that rule should

 continue to govern the same issues in subsequent stages in the same case, thereby

 hastening an end to litigation by foreclosing the possibility of repeatedly litigating an

 issue already decided.”) (emphasis added).

         9.    This Court has already ruled that all of Plaintiffs’ claims are time-barred.

 The Second Amended Complaint merely seeks to add another defendant, but all of the

 allegations arise out of the same facts and occurrences as pled in Plaintiffs’ original

 Complaint. Thus, these new filings (Docs. 166 – 169) do not materially change the legal

 arguments set forth in Defendants’ Motion to Dismiss, and therefore, all legal arguments

 and authority cited therein are also applicable to Plaintiffs’ Motion for Joinder of Necessary

 Party and Second Amended Complaint. As such, Plaintiffs’ Second Amended Complaint

 {B3229952}                                    3
                                       DOCUMENT 175
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 15 of 43               PageID #: 46



 is also due to be dismissed for failure to state a claim against these Defendants upon which

 relief can be granted.

         WHEREFORE, the premises considered, Defendants respectfully request this Court

 enter an Order DENYING Plaintiffs’ Motion for Joinder of Necessary Party (Doc. 166)

 and dismissing Plaintiffs’ Second Amended Complaint (Doc. 169), with prejudice, against

 Defendants Toulminville, LLC, Philip Burton and J. Roe Burton.



                                           Respectfully submitted,


                                           /s/ M. Warren Butler
                                           M. WARREN BUTLER (BUT021)
                                           BETH LEE LILES (LEE059)
                                           Attorneys for Defendants
                                           Toulminville, LLC, Philip Burton and
                                           J. Roe Burton
                                           Starnes Davis Florie LLP
                                           11 North Water Street, Suite 20290
                                           Mobile, AL 36602
                                           Phone: (251) 433-6049
                                           Fax: (251) 433-5901
                                           mwb@starneslaw.com
                                           bll@starneslaw.com




 {B3229952}                                   4
                                      DOCUMENT 175
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 16 of 43            PageID #: 47




                             CERTIFICATE OF SERVICE

        I certify that I have served a copy of the foregoing on the following parties or
 attorneys of record by filing same with the Clerk of Court via ALAFILE or by U. S. MAIL,
 postage prepaid, this the 8th day of August, 2019:

 Bert P. Noojin, Esq.
 Noojin & Noojin, P.C.
 P. O. Box 130
 Fairhope, AL 36532
 (Attorney for Plaintiffs)

 George Gaston, Esq.
 R. Scott Traweek, Esq.
 Galloway Johnson Thompkins
  Burr & Smith
 63 S. Royal Street, Suite 302
 Mobile, AL 36602
 (Attorneys for Bakerville-Donovan, Inc. and Joe Regan)

 Craig Hamilton, Esq.
 McDowell Knight Roedder & Sledge, LLC
 P. O. Box 350
 Mobile, AL 36601
 (Attorney for Crane Title, Inc.)

 Wanda J. Cochran, Esq.
 465 Dauphin Street
 Mobile, AL 36602
 (Attorney for Mobile City Council)

 John L. Lawler, Esq.
 Post Office Box 47
 Mobile, Alabama 36601
 (Attorney for Williams Engineering & Construction Company, Inc. and Don Williams)

 Keri Coumanis, Esq.
 P. O. Box 1827
 Mobile, AL 36633-1827
 (Attorney for City of Mobile)


 {B3229952}                                 5
                                  DOCUMENT 175
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 17 of 43     PageID #: 48




 Doug Anderson, Esq.
 Christine B. Segarra, Esq.
 Burr & Forman, LLP
 P. O. Box 2287
 Mobile, AL 36652-2287
 (Attorneys for City of Mobile, Surety Land Title, Inc., and Mobile City Planning
 Commission)

 Helen Emmons
 9505 Foshee Road
 Brewton, AL 36426

 Exit Realty, LLC
 12150 Boulet Drive
 Coden, AL 36523



                                     /s/ Warren Butler
                                     WARREN BUTLER




 {B3229952}                             6
                                         DOCUMENT 177
                                                                               ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 18 of 43 8/8/2019
                                                                   PageID    #: PM
                                                                           2:06  49
                                                                                 02-CV-2018-902497.00
                                                                                 CIRCUIT COURT OF
                                                                             MOBILE COUNTY, ALABAMA
                                                                             JOJO SCHWARZAUER, CLERK
              IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 BAYSIDE PROPERTY                                *
 CONSULTANTS, LLC, STEVE                         *
 MEARS,                                          *
                                                 *
        Plaintiffs,                              *           CASE NO.: CV-2018-902497
                                                 *
 vs.                                             *
                                                 *
 CITY OF MOBILE, MOBILE CITY                     *
 PLANNING COMMISSION, MOBILE                     *
 CITY COUNCIL, CRANE TITLE, INC.,                *
 et al.,                                         *
                                                 *
        Defendants.                              *

 DEFENDANT CRANE TITLE, INC.’S RESPONSE IN OPPOSITION TO PLAINTIFFS’
   MOTION FOR JOINDER OF NECESSARY PARTY AND MOTION TO DISMISS
             PLAINTIFFS’ SECOND AMENDED COMPLAINT

        Comes now Defendant Crane Title, Inc. (“Crane”) and submits this Response in

 Opposition to Plaintiffs’ Motion for Joinder of Necessary Party and Motion to Dismiss Plaintiffs’

 Second Amended Complaint for failure to state a claim upon which relief may be granted. The

 Second Amended Complaint is attached hereto as Exhibit A. In support thereof, Crane adopts

 and incorporates herein the same grounds and reasons stated in the response of Defendants

 Toulminville, LLC, Phillip Burton, and J. Roe Burton (Doc. 175).

        WHEREFORE, based on the foregoing, Crane requests an order denying Plaintiffs’

 Motion for Joinder of Necessary Party and granting Crane’s Motion to Dismiss Plaintiffs’

 Second Amended Complaint, with prejudice.
                                          DOCUMENT 177
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 19 of 43                    PageID #: 50




                                                     /s/ W. CRAIG HAMILTON
                                                     W. Craig Hamilton (HAM069)
                                                     chamilton@mcdowellknight.com
                                                     Attorney for Defendant Crane Title, Inc.

 OF COUNSEL:

 MCDOWELL KNIGHT ROEDDER
  & SLEDGE, L.L.C.
 11 North Water St., Ste. 13290
 Mobile, Alabama 36602
 (251) 432-5300 (phone)
 (251) 432-5303 (fax)


                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 8th day of August, 2019, I electronically filed the foregoing
 with the Clerk of Court using the Alafile electronic document filing system which sends
 notification of such filing to the following attorneys of record:

        Bert P. Noojin, Esq.
        Noojin & Noojin, P.C.
        P. O. Box 130
        Fairhope, AL 36533
        clerk@noojinlawfirm.com
        Attorney for Plaintiffs

        Marion E. Wynne
        Wilkins, Bankester, Biles & Wynne, P.A.
        P.O. Box 1367
        Fairhope, AL 36533
        twynne@wbbwlaw.com
        Co-counsel for Plaintiffs

        Keri Coumanis, Esq.
        City of Mobile Legal Department
        205 Government Street
        Mobile, AL 36602
        coumanis@cityofmobile.org




                                                 2
                                          DOCUMENT 177
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 20 of 43   PageID #: 51



       Douglas L. Anderson, Esq.
       Burr & Forman, LLP
       P. O. Box 2287
       Mobile, AL 36652
       danderson@burr.com
       Attorney for Defendants the City of Mobile,
       Mobile City Planning Commission, and
       Surety Land Title, Inc.

       John L. Lawler, Esq.
       P. O. Box 47
       Mobile, AL 36601
       lawler@micro-comm.com
       Attorney for Defendants Williams Engineering
       And Don Williams

       M. Warren Butler, Esq.
       Beth Lee Liles, Esq.
       Starnes Davis Florie LLP
       11 North Water Street, Suite 20290
       Mobile, AL 36602
       mwb@starneslaw.com
       bll@starneslaw.com
       Attorneys for Defendants
       Toulminville, LLC, Philip Burton and
       J. Roe Burton

       R. Scott Traweek, Esq.
       George C. Gaston, Esq.
       Galloway, Johnson, Tompkins, Burr & Smith, PLC
       63 S. Royal Street, Suite 302
       Mobile, AL 36602
       ggaston@gallowayjohnson.com
       Attorneys for Defendants Baskerville-Donovan, Inc.
       and Joe Reagan

       Wanda J. Cochran, Esq.
       465 Dauphin Street
       Mobile, AL 36602
       wanda@citylawal.com
       Attorney for Mobile City Council




                                               3
                                          DOCUMENT 177
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 21 of 43                    PageID #: 52



         I further certify that I have this 8th day of August, 2019, served a copy of the foregoing
 by placing the same in the United States Mail properly addressed and first class postage prepaid
 to the following:

        Helen Emmons
        9505 Foshee Road
        Brewton, AL 36426

        Exit Realty, LLC
        12150 Boulet Drive
        Coden, AL 36523


                                                     /s/ W. CRAIG HAMILTON




                                                 4
                                   DOCUMENT 178
                                                                  ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 22 of 43 8/8/2019
                                                                   PageID    #: PM
                                                                           2:06  53
                                                                    02-CV-2018-902497.00
                                                                    CIRCUIT COURT OF
                                                                MOBILE COUNTY, ALABAMA
                                                                JOJO SCHWARZAUER, CLERK


                         EXHIBIT A
                                      DOCUMENT 178
                                               169
                                                                        ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 23 of 43 8/6/2019
                                                                   PageID     #:AM
                                                                           9:08  54
                                                                          02-CV-2018-902497.00
                                                                          CIRCUIT COURT OF
                                                                      MOBILE COUNTY, ALABAMA
                                                                      JOJO SCHWARZAUER, CLERK
       IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
 BAYSIDE PROPERTY                        )
 CONSULTANTS, LLC, and                   )
 STEVE MEARS,                            )
                                         )
       Plaintiffs,                       )
                                         )
 v.                                      )      Case No. CV-2018-902497
                                         )
 CITY OF MOBILE, et al.,                 )
                                         )
       Defendants.                       )

               PLAINTIFFS’ SECOND AMENDED COMPLAINT

       The plaintiffs file this Second Amended Complaint and respectfully avers as

 follows:

                     Summary of Second Amended Complaint
       Plaintiffs file this Second Amended Complaint to add the U. S. Department

 of Housing and Urban Development (HUD) as a party needed for a just

 adjudication of this case per Rule 19 of the Alabama Rules of Civil Procedure.

 HUD has an interest in the subject property via a land use restriction prohibiting

 any change to the property without HUD’s written approval.

       Plaintiffs are also adding a new cause of action for declaratory relief against

 HUD asking the Court to find that the conveyance from Toulminville Partners,

 LLC to Bayside Property Consultants, LLC (“Bayside”) was ineffective to transfer

 title to Bayside because a purported transfer of title in violation of a valid restraint

 on alienation is null and void. In the alternative, Bayside and Mears ask the court
                                       DOCUMENT 178
                                                169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 24 of 43           PageID #: 55
 Plaintiffs Second Amended Complaint
 Case No. CV-2018-902497
 Page 2 of 5

 to find that the restriction is unenforceable because the property is no longer

 suitable for Section 8 purposes and continued enforcement of the restriction would

 impose an undue hardship and would be inequitable in light of the development of

 the surrounding property and the demolition of the previous Section 8 housing.

                               Second Amended Complaint
        1.      Plaintiffs incorporate herein by reference each and every allegation

 contained in the Complaint, the First Amended Complaint and the Corrected First

 Amended Complaint as if those allegations were re-alleged verbatim herein.

        2.      At all times herein mentioned the land which is the subject matter of

 this case was subject to land use restrictions which read as follows:

             During the term of this Agreement, any conveyance of the
             project must have the prior written approval of HUD. HUD’s
             approval of conveyance and/or the proposed purchaser’s
             management of the property will be based on information
             provided in written statements of how the purchaser, or any
             subsequent purchaser, in consideration of any and all existing use
             restrictions, will: (a) implement sound financial and physical
             management program (sic); (b) respond to the needs of the
             tenants and work cooperatively with resident organizations; (c)
             provide adequate organizational staff and resources to manage
             the project.
             (Exhibit A, Deed from Thomas M. Galloway, Jr. as Foreclosure
             Commissioner to Center Ridge Partners, LLC, recorded in the
             Probate Records of Mobile County at Book 5594, page 1731, 20
             pages).
                                       DOCUMENT 178
                                                169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 25 of 43           PageID #: 56
 Plaintiffs Second Amended Complaint
 Case No. CV-2018-902497
 Page 3 of 5

        3.     HUD allowed the property to be sold from Rehabbers Financial, Inc.,

 d/b/a Aztec Financial, Inc. to Dixie Partners, LLC on December 27, 2006. This

 conveyance did not have the prior written approval of HUD.

        4.     While the property was in the name of Dixie Partners the 83 Units of

 Section 8 housing on the property were demolished without the consent of HUD.

 Dixie Partners began doing business as Toulminville Partners, LLC. It applied for

 a resubdivision of the property into 30 single-family residences. The Mobile

 Planning Commission allowed this resubdivision. Plaintiffs allege on information

 and belief neither the demolition of the housing units nor the resubdivision was

 done with the approval of HUD.

                                  Fifth Cause of Action
                            (Declaratory Relief Against HUD)

        5.     This action is brought pursuant to Code of Alabama, 1975, §§ 6-6-220

 to 6-6-232, and Rule 57 of the Alabama Rules of Civil Procedure.

        6.     The defendant is the U.S. Department of Housing and Urban

 Development (HUD).

        7.     A justiciable controversy exists between Bayside and HUD as to the

 parties’ rights, duties, and liabilities by virtue of a land use restriction imposed by

 HUD on real estate purchased by Bayside.
                                       DOCUMENT 178
                                                169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 26 of 43             PageID #: 57
 Plaintiffs Second Amended Complaint
 Case No. CV-2018-902497
 Page 4 of 5

        8.     Bayside asserts either the land use restriction is null and void, or the

 land use restriction is a valid restraint on alienation that makes a transfer in

 violation of the restriction null and void.

        9.     In the alternative, Bayside avers the Court should declare the

 restriction to be unenforceable because the property is no longer suitable for

 Section 8 purposes and continued enforcement of the restriction would impose an

 undue hardship and would be inequitable in light of the development of the

 surrounding property and the demolition of the previous Section 8 housing.

        10.    On information and belief, HUD avers the restriction is enforceable

 and it does not void the deed by which Bayside took title to the subject property.

        WHEREFORE, Plaintiffs pray the Court will take jurisdiction of this cause,

 and upon a final hearing declare: (a) the rights, duties, and liabilities of the parties;

 and (b) enter such orders, judgments and decrees as may be necessary and proper

 to give effect to the rights, duties and liabilities of the parties as determined and

 declared by the court.

                                          Respectfully submitted by,

                                          /s/ Bert P. Noojin
                                          Bert P. Noojin (NOO004)
                                          Attorney for Plaintiffs
 OF COUNSEL:
 NOOJIN & NOOJIN, P.C.
 Post Office Box 130
                                       DOCUMENT 178
                                                169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 27 of 43       PageID #: 58
 Plaintiffs Second Amended Complaint
 Case No. CV-2018-902497
 Page 5 of 5

 Fairhope, AL 36533
 251-928-1066
 clerk@noojinlaw.com

                                               /s/ Marion E. Wynne
                                               Marion E. Wynne (WYN006)
                                               Co-counsel for Plaintiffs
 OF COUNCIL:
 WILKINS, BANKESTER, BILES & WYNNE, P.A.
 P. O. Box 1367
 Fairhope, AL 36533
 Telephone: (251) 928-1915
 twynne@wbbwlaw.com

                              CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of August 2019, a copy of the foregoing
 was served on all counsel of record by the electronic notification given at the
 moment of filing by alafile.com.

                                               Bert P. Noojin
                                               Bert P. Noojin
                                       DOCUMENT 184
                                                                      ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 28 of 43 8/25/2019
                                                                    PageID3:05
                                                                            #: PM
                                                                               59
                                                                      02-CV-2018-902497.00
                                                                      CIRCUIT COURT OF
                                                                  MOBILE COUNTY, ALABAMA
                                                                  JOJO SCHWARZAUER, CLERK
             IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA


  BAYSIDE PROPERTY CONSULTANTS,
                                            )
  LLC,
  MEARS STEVE,                              )
  Plaintiffs,                               )
                                            )
  V.                                        ) Case No.:   CV-2018-902497.00
                                            )
  CITY OF MOBILE,                           )
  MOBILE CITY PLANNING
                                            )
  COMMISSION,
  MOBILE CITY COUNSEL,                      )
  TOULMINVILLE LLC ET AL,                   )
  Defendants.                               )



                                         ORDER


 MOTION TO ADD PARTY filed by MEARS STEVE is hereby GRANTED.


 DONE this 25th day of August, 2019.

                                          /s/ JILL PARRISH PHILLIPS
                                          CIRCUIT JUDGE
                                            DOCUMENT 194
                                                                                   ELECTRONICALLY FILED
   Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 29 of 43 10/7/2019
                                                                      PageID2:54
                                                                               #: PM
                                                                                  60
                                                                                      02-CV-2018-902497.00
                                                                                      CIRCUIT COURT OF
                                                                                  MOBILE COUNTY, ALABAMA
                                       AlaFile E-Notice                           JOJO SCHWARZAUER, CLERK




                                                                          02-CV-2018-902497.00


To: Bert Powell Noojin
    bert@noojinlawfirm.com




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

              BAYSIDE PROPERTY CONSULTANTS, LLC ET AL V. CITY OF MOBILE ET AL
                                  02-CV-2018-902497.00

                       The following complaint was FILED on 8/6/2019 9:10:46 AM




     Notice Date:    8/6/2019 9:10:46 AM




                                                                         JOJO SCHWARZAUER
                                                                       CIRCUIT COURT CLERK
                                                                    MOBILE COUNTY, ALABAMA
                                                                        CIRCUIT CIVIL DIVISION
                                                                    205 GOVERNMENT STREET
                                                                            MOBILE, AL, 36644

                                                                                    251-574-8420
                                                                       charles.lewis@alacourt.gov
                                      DOCUMENT 194
                                               169
                                                                        ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 30 of 43 8/6/2019
                                                                   PageID     #:AM
                                                                           9:08  61
                                                                          02-CV-2018-902497.00
                                                                          CIRCUIT COURT OF
                                                                      MOBILE COUNTY, ALABAMA
                                                                      JOJO SCHWARZAUER, CLERK
       IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
 BAYSIDE PROPERTY                        )
 CONSULTANTS, LLC, and                   )
 STEVE MEARS,                            )
                                         )
       Plaintiffs,                       )
                                         )
 v.                                      )      Case No. CV-2018-902497
                                         )
 CITY OF MOBILE, et al.,                 )
                                         )
       Defendants.                       )

               PLAINTIFFS’ SECOND AMENDED COMPLAINT

       The plaintiffs file this Second Amended Complaint and respectfully avers as

 follows:

                     Summary of Second Amended Complaint
       Plaintiffs file this Second Amended Complaint to add the U. S. Department

 of Housing and Urban Development (HUD) as a party needed for a just

 adjudication of this case per Rule 19 of the Alabama Rules of Civil Procedure.

 HUD has an interest in the subject property via a land use restriction prohibiting

 any change to the property without HUD’s written approval.

       Plaintiffs are also adding a new cause of action for declaratory relief against

 HUD asking the Court to find that the conveyance from Toulminville Partners,

 LLC to Bayside Property Consultants, LLC (“Bayside”) was ineffective to transfer

 title to Bayside because a purported transfer of title in violation of a valid restraint

 on alienation is null and void. In the alternative, Bayside and Mears ask the court
                                       DOCUMENT 194
                                                169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 31 of 43           PageID #: 62
 Plaintiffs Second Amended Complaint
 Case No. CV-2018-902497
 Page 2 of 5

 to find that the restriction is unenforceable because the property is no longer

 suitable for Section 8 purposes and continued enforcement of the restriction would

 impose an undue hardship and would be inequitable in light of the development of

 the surrounding property and the demolition of the previous Section 8 housing.

                               Second Amended Complaint
        1.      Plaintiffs incorporate herein by reference each and every allegation

 contained in the Complaint, the First Amended Complaint and the Corrected First

 Amended Complaint as if those allegations were re-alleged verbatim herein.

        2.      At all times herein mentioned the land which is the subject matter of

 this case was subject to land use restrictions which read as follows:

             During the term of this Agreement, any conveyance of the
             project must have the prior written approval of HUD. HUD’s
             approval of conveyance and/or the proposed purchaser’s
             management of the property will be based on information
             provided in written statements of how the purchaser, or any
             subsequent purchaser, in consideration of any and all existing use
             restrictions, will: (a) implement sound financial and physical
             management program (sic); (b) respond to the needs of the
             tenants and work cooperatively with resident organizations; (c)
             provide adequate organizational staff and resources to manage
             the project.
             (Exhibit A, Deed from Thomas M. Galloway, Jr. as Foreclosure
             Commissioner to Center Ridge Partners, LLC, recorded in the
             Probate Records of Mobile County at Book 5594, page 1731, 20
             pages).
                                       DOCUMENT 194
                                                169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 32 of 43           PageID #: 63
 Plaintiffs Second Amended Complaint
 Case No. CV-2018-902497
 Page 3 of 5

        3.     HUD allowed the property to be sold from Rehabbers Financial, Inc.,

 d/b/a Aztec Financial, Inc. to Dixie Partners, LLC on December 27, 2006. This

 conveyance did not have the prior written approval of HUD.

        4.     While the property was in the name of Dixie Partners the 83 Units of

 Section 8 housing on the property were demolished without the consent of HUD.

 Dixie Partners began doing business as Toulminville Partners, LLC. It applied for

 a resubdivision of the property into 30 single-family residences. The Mobile

 Planning Commission allowed this resubdivision. Plaintiffs allege on information

 and belief neither the demolition of the housing units nor the resubdivision was

 done with the approval of HUD.

                                  Fifth Cause of Action
                            (Declaratory Relief Against HUD)

        5.     This action is brought pursuant to Code of Alabama, 1975, §§ 6-6-220

 to 6-6-232, and Rule 57 of the Alabama Rules of Civil Procedure.

        6.     The defendant is the U.S. Department of Housing and Urban

 Development (HUD).

        7.     A justiciable controversy exists between Bayside and HUD as to the

 parties’ rights, duties, and liabilities by virtue of a land use restriction imposed by

 HUD on real estate purchased by Bayside.
                                       DOCUMENT 194
                                                169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 33 of 43             PageID #: 64
 Plaintiffs Second Amended Complaint
 Case No. CV-2018-902497
 Page 4 of 5

        8.     Bayside asserts either the land use restriction is null and void, or the

 land use restriction is a valid restraint on alienation that makes a transfer in

 violation of the restriction null and void.

        9.     In the alternative, Bayside avers the Court should declare the

 restriction to be unenforceable because the property is no longer suitable for

 Section 8 purposes and continued enforcement of the restriction would impose an

 undue hardship and would be inequitable in light of the development of the

 surrounding property and the demolition of the previous Section 8 housing.

        10.    On information and belief, HUD avers the restriction is enforceable

 and it does not void the deed by which Bayside took title to the subject property.

        WHEREFORE, Plaintiffs pray the Court will take jurisdiction of this cause,

 and upon a final hearing declare: (a) the rights, duties, and liabilities of the parties;

 and (b) enter such orders, judgments and decrees as may be necessary and proper

 to give effect to the rights, duties and liabilities of the parties as determined and

 declared by the court.

                                          Respectfully submitted by,

                                          /s/ Bert P. Noojin
                                          Bert P. Noojin (NOO004)
                                          Attorney for Plaintiffs
 OF COUNSEL:
 NOOJIN & NOOJIN, P.C.
 Post Office Box 130
                                       DOCUMENT 194
                                                169
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 34 of 43           PageID #: 65
 Plaintiffs Second Amended Complaint
 Case No. CV-2018-902497
 Page 5 of 5

 Fairhope, AL 36533
 251-928-1066
 clerk@noojinlaw.com

                                               /s/ Marion E. Wynne
                                               Marion E. Wynne (WYN006)
                                               Co-counsel for Plaintiffs
 OF COUNCIL:
 WILKINS, BANKESTER, BILES & WYNNE, P.A.
 P. O. Box 1367
 Fairhope, AL 36533
 Telephone: (251) 928-1915
 twynne@wbbwlaw.com

                              CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of August 2019, a copy of the foregoing
 was served on all counsel of record by the electronic notification given at the
 moment of filing by alafile.com.

                                               Bert P. Noojin
                                               Bert P. Noojin


Defendant U.S. Department of Housing and Urban Development
to be served a copy of this complaint via certified mail by filer at 451 7th Street, SW,
Washington, DC 20410
     Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 35 of 43                                                 PageID #: 66
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     02-CV-2018-902497.00
Form C-34 Rev. 4/2017                                - CIVIL -
                            IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
                     BAYSIDE PROPERTY CONSULTANTS, LLC ET AL V. CITY OF MOBILE ET AL
  NOTICE TO:       S DEPT U HOUSING, 451 7TH STREET SW, WASHINGTON, DC 20410

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  Marion E Wynne                                                                                 ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: P. O. Box 1367, Fairhope, AL 36533                                                                               .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.                                        BAYSIDE PROPERTY
     Service by certified mail of this Summons is initiated upon the written request of CONSULTANTS, LLC
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                10/07/2019                               /s/ JOJO SCHWARZAUER                By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ Marion E Wynne
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
  Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 36 of 43                 PageID #: 67


                                      AlaFile E-Notice




                                                                    02-CV-2018-902497.00


To: KASEE GARNET SPARKS HEISTERHAGEN
    kasee.heisterhagen@usdoj.gov




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

             BAYSIDE PROPERTY CONSULTANTS, LLC ET AL V. CITY OF MOBILE ET AL
                                 02-CV-2018-902497.00

             The following RETURN ON SERVICE - NOT SERVED was FILED on 12/18/2019
                                          3:22:17 PM




    Notice Date:    12/18/2019 3:22:17 PM




                                                                   JOJO SCHWARZAUER
                                                                 CIRCUIT COURT CLERK
                                                              MOBILE COUNTY, ALABAMA
                                                                  CIRCUIT CIVIL DIVISION
                                                              205 GOVERNMENT STREET
                                                                      MOBILE, AL, 36644

                                                                              251-574-8420
                                                                 charles.lewis@alacourt.gov
                                           DOCUMENT 197
                                                                                   ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 37 of 43 12/18/2019
                                                                    PageID3:22
                                                                             #: 68
                                                                                PM
                                                                                     02-CV-2018-902497.00
                                                                                     CIRCUIT COURT OF
                                                                                 MOBILE COUNTY, ALABAMA
                                                                                 JOJO SCHWARZAUER, CLERK
               IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 BAYSIDE PROPERTY CONSULTANTS
 LLC, and STEVE MEARS,

        Plaintiffs,

 v.                                                                    Case No. CV-2018-902497

 CITY OF MOBILE, et al,

        Defendants.

                                   NOTICE OF NON-SERVICE

        Come now the United States of America and its agency the U.S. Department of Housing

 and Urban Development (HUD) (collectively, the “Federal Defendants”), by and through the

 United States Attorney for the Southern District of Alabama, Richard W. Moore, and the

 undersigned Assistant United States Attorneys, and notify this Court that proper service has not

 been effectuated on the Federal Defendants in this matter.

        Federal Rule of Civil Procedure 4(i)(l)(B) sets forth the standard for perfecting service on

 the United States (except where otherwise set forth by statute). In order to serve the United States,

 Plaintiffs must (1) send a copy of the summons and complaint by registered or certified mail to the

 Attorney General of the United States in Washington, D.C., (Fed. R. Civ. P. 4(i)(B)) and (2) must

 also deliver a copy of the summons and the complaint to the United States Attorney for the district

 where the action is brought (Fed. R. Civ. P. 4(i)(A)). Further, where a plaintiff intends to sue an

 agency of the United States, it must also serve the United States and send a copy of the summons

 and complaint by registered or certified mail to the agency itself. (Fed. R. Civ. P. (i)(2)).
                                           DOCUMENT 197
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 38 of 43                      PageID #: 69



          In this matter, service has not been properly perfected on the Federal Defendants. Prior to

 submitting this Notice, undersigned counsel contacted one of the attorneys of record for Plaintiffs

 and notified them of proper method of service so that proper service may be effectuated promptly.

          Wherefore, the Federal Defendants respectfully request that their time to answer the

 Second Amended Complaint (Doc. 194) shall not be sooner than 60 days from the time service is

 perfected by proper service of the summons and Second Amended Complaint on the United States,

 if at all.

                                                       Respectfully submitted,

                                                       RICHARD W. MOORE
                                                       UNITED STATES ATTORNEY


                                                   By: /S/ Holly L. Wiseman
                                                       Holly L. Wiseman
                                                       Assistant United States Attorney
                                                       63 South Royal Street, Suite 600
                                                       Mobile, Alabama 36602
                                                       Telephone: 251-415-7104
                                                       Email: holly.wiseman@usdoj.gov



                                                   By: /S/ Kasee Heisterhagen
                                                       Kasee Heisterhagen
                                                       Assistant United States Attorney
                                                       63 South Royal Street, Suite 600
                                                       Mobile, Alabama 36602
                                                       Telephone: 251-415-7186
                                                       Email: kasee.heisterhagen@usdoj.gov
                                           DOCUMENT 197
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 39 of 43                      PageID #: 70



                                 CERTIFICATE OF SERVICE
        I hereby certify that on December 18, 2019, the foregoing was electronically filed with
 the Clerk of the Court using the AlafFile system which will send notification of such filing to the
 following:


 Bert P. Noojin, Esq.                                 John L. Lawler
 Marion W. Wynne, Esq.                                Attorney for Don Williams and Williams
 Attorneys for Plaintiffs                             Engineering & Construction Co., Inc.

 Douglas L. Anderson                                  George C. Gaston
 Christine Segarra                                    Robert Scott Traweek
 Attorneys for the City of Mobile and Mobile          Attorneys for Baskerville-Donovan, Inc. and
 City Planning Commission and Surety Land             Joe Reagan
 Title, Inc.

 Wanda Cochran                                        Craig Hamilton
 Attorney for Mobile City Counsel                     Attorney for Crane Title, Inc.

 M. Warren Butler
 Sara Elizabeth Lee Liles
 Attorneys for Toulminville, LLC, Philip
 Burton and J. Roe Burton


        and I hereby certify that I caused to be mailed by United States Postal Service, postage
 prepaid, the document to the following:

        Helen Emmons
        9505 Foshee Raod
        Brewton, AL 36426

        Exit Realty
        12150 Boulet Drive
        Coden, AL 36523
                                                      /S/ Kasee Heisterhagen
                                                      _____________________________
                                                      Assistant United States Attorney
                                        DOCUMENT 199
                                                                                ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 40 of 43 12/19/2019
                                                                     PageID10:25
                                                                             #: 71
                                                                                 AM
                                                                                   02-CV-2018-902497.00
                                                                                   CIRCUIT COURT OF
                                                                               MOBILE COUNTY, ALABAMA
                                                                               JOJO SCHWARZAUER, CLERK
               IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

  BAYSIDE PROPERTY CONSULTANTS
  LLC, and STEVE MEARS,

         Plaintiffs,

                                                                     Case No. CY -2018-902497

  CITY OF MOBILE,      e/   al

         Defendants.

                                 NOTICE OF APPEARANCE

         Assistant United States Attorney Holly   L. Wiseman hereby enters her       appearance as

  additional counsel on behalfofthe United States of America and its agency, the U.S. Depafiment

  of Housing and Urban Development (HUD).

                                                      Respectfuly submitted,

                                                      RICHARD W. MOORE
                                                      LINITED STATES ATTORNEY


                                                By:
                                                          v
                                                               United States Attornev
                                                      63 South Royal Street, Suite 600
                                                      Mobile, Alabama 36602
                                                      Telephone: 251 -41 5-7 104
                                                      Email: hollv.                i.gov
                                          DOCUMENT 199
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 41 of 43                       PageID #: 72



                                 CERTIFICATE OF SERVICE
         I hereby certi4/ that on December 19,2019, the foregoing was electronically filed with
 the Clerk of the Court using the AlafFile system which will send notification of such filing to the
 following:


 Bert P. Noojin, Esq.                                 John L. Lawler
 Marion W. Wynne, Esq                                 Attomey for Don Williams and Williams
 Attomeys for Plaintiffs                              Engineering & Construction Co., Inc.

 Douglas L. Anderson                                  George C. Gaston
 Christine Segana                                     Robert Scott Traweek
 Attomeys for the City of Mobile and Mobile           Attomeys for Baskerville-Donovan, Inc. and
 City Planning Commission and Surety Land             Joe Reagan
 Title, Inc.

 Wanda Cochran                                        Craig Hamilton
 Attomey for Mobile City Counsel                      Attomey for Crane Title. Inc

 M. Warren Butler
 Sara Elizabeth Lee Liles
 Attomeys for Toulminville, LLC, Philip
 Burton and J. Roe Burton


        and I hereby certify that I caused to be mailed by United States Postal Service, postage
 prepaid, the document to the following:

        Helen Emmons
        9505 Foshee Road
        Brewton, AL 36426

        Exit Realty
        l2l 50 Boulet Drive
        Coden, AL 36523



                                                          SI stant   nl   States Attorney
                                  DOCUMENT 201
                                                                ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 42 of 43 1/17/2020
                                                                    PageID1:59
                                                                            #: PM
                                                                               73
                                                                   02-CV-2018-902497.00
                                                                   CIRCUIT COURT OF
                                                               MOBILE COUNTY, ALABAMA
                                                               JOJO SCHWARZAUER, CLERK
                                  DOCUMENT 203
                                                                ELECTRONICALLY FILED
Case 1:20-cv-00063-WS-N Document 1-4 Filed 02/05/20 Page 43 of 43 1/17/2020
                                                                    PageID2:00
                                                                            #: PM
                                                                               74
                                                                   02-CV-2018-902497.00
                                                                   CIRCUIT COURT OF
                                                               MOBILE COUNTY, ALABAMA
                                                               JOJO SCHWARZAUER, CLERK
